Citation Nr: 1549209	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral vascular disease, to include as a residual of a cold weather injury. 

3.  Entitlement to service connection for arthritis of the hands, feet, knees, elbows, and hips, to include as a residual of a cold weather injury.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.E.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1964 to February 1966.  He served in Korea from July 1964 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  After the hearing, the Veteran was given 30 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2015).  However, to date, no additional evidence has been submitted.  

The Board notes that the Veteran was accompanied by R.E. (initials used to protect privacy) during the October 2014 hearing.  The undersigned Veterans Law Judge explained to the Veteran during the pre-conference hearing that R.E. was not an accredited representative.  However, the Veteran indicated that he would like to proceed with a hearing without representation and requested that R.E. be allowed to testify as a witness in this case.  He also signed a form providing authorization for VA to review and discuss his record in the presence of R.E. that day.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board remanded the case in February 2015 for further development.  The case has since been returned to the Board for appellate review.  In the same February 2015 decision, the Board adjudicated the issues of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), type II diabetes mellitus, prostate cancer, and a cardiovascular disorder.  These issues are no longer on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest in service or within one year thereafter and is not otherwise related to his military service, to include noise exposure therein.  

2.  The Veteran current peripheral vascular disease and arthritis to the hands, feet, knees, elbows, and hips did not manifest in service or within one year thereafter and are not otherwise related to his military service, to include cold-weather exposure.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Peripheral vascular disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Arthritis of the hands, feet, knees, elbows, and hips was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this case, the duty to notify was satisfied by letters sent to the Veteran in December 2006, May 2007, and July 2007.  

With regard to timing of notice, the service connection issues on appeal were last adjudicated by the RO in an August 2015 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Accordingly, the Veteran has received all required notice in connection with the claims being denied, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has not been an allegation of any error in VCAA notice.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA treatment records, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, and additional private medical evidence.  

According to a VA treatment record dated in January 2005, the Veteran indicated that he is receiving Social Security Administration (SSA) disability benefits.  However, it was noted that these SSA disability benefits were only awarded in the context of his nonservice-connected lumbar spine injuries.  As there is no reason to believe that the SSA records would be relevant to the claims addressed herein, there is no requirement to secure such records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")  In essence, efforts to obtain these SSA records are not needed, as they are not relevant to the claims being denied and would provide no reasonable possibility of substantiating the claims on appeal.  38 U.S.C.A. § 5103A(a)(2).  

The Veteran was also afforded VA examinations in June 2015 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  These examinations and the medical opinion provided were thorough, supported by rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions.  Therefore, the Board finds that they are adequate to decide the claim.

Moreover, as noted above, the Veteran was provided the opportunity to testify at a hearing before the Board in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his witness outlined the issues on appeal and engaged in a discussion as to substantiation of those claims.  The basic elements for service connection were identified.  See hearing testimony at page 3.  The Veteran's hearing loss, joint pain, and peripheral vascular disease disorders were discussed in detail by the parties.  The one year presumption for chronic diseases, such as arthritis, was explained.  See hearing testimony at page 12.  The Veteran provided argument as to why he believed these disorders should be service-connected.  Potential favorable outstanding medical evidence was also discussed, including VA treatment records and any private records, and the Veteran was given 30 days to submit any additional evidence.  See page 14.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

With regard to the previous February 2015 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ secured additional VA treatment records and afforded the Veteran VA examinations to determine the etiology of his claimed disorder.  As such, the AOJ has substantially complied with the remand directives.  

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the hearing loss, peripheral vascular disease, or joint disorders on appeal.    




II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In the present case, sensorineural hearing loss and arthritis are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if these diseases are noted or shown in the record.  Walker, 708 F.3d at 1338-39.   Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."   When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the veteran's combat service, the veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


A.  Bilateral Hearing Loss

The Veteran has contended that he developed bilateral hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to noise as the result of his military occupational specialties (MOSs) as a light weapons infantryman and rifleman in the United States Army from 1964 to 1966.  His service records confirm that he served in this capacity.  He has asserted that he suffered acoustic trauma from exposure to gunfire, explosives, and artillery.  He has mentioned that some of this noise exposure occurred in combat during firefights with the North Korea military along the DMZ.  He has stated that he did not wear hearing protection.  At the October 2014 hearing, he denied having any post-service noise exposure.  He first reported noticing hearing loss symptoms after service in the 1980s or 1990s.  See Veteran's December 2006 claim; January 2007 statement; October 2007 statement; October 2014 hearing testimony at pages 3-8; December 1999 private otolaryngology report.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even if no hearing loss or auditory shifts are noted in the service treatment records, an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores is not precluded, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A significant decibel increase in pure tone thresholds during service is an important factor for in-service incurrence, even if these shifts do not demonstrate in-service hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of current bilateral ear hearing loss.  Specifically, a June 2015 VA audiology examination showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
45
65
100
105
LEFT
40
45
55
95
105

Thus, the Veteran has current bilateral ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  

Nevertheless, the Veteran's service treatment records do not reveal that the Veteran had bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385.  See November 1963 and January 1966 in-service audiograms.  In fact, the Veteran's service treatment records from the 1960s are negative for any complaints, treatment, or diagnosis of hearing loss disability in either ear.  Both the enlistment and separation examinations results do not demonstrate that the Veteran had bilateral hearing loss as defined by VA during active duty.  They also fail to reveal any significant auditory shifts in the frequencies of 500 to 4000 Hertz.  At his Report of Medical History upon separation in January 1966, the Veteran denied any hearing loss symptoms.  

In any event, as noted, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Thus, the lack of evidence of bilateral hearing loss disability for VA purposes during active service is not fatal to the Veteran's claim. 

With regard to the Veteran's allegation of incurrence by way of combat, the Veteran's service personnel records and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  His MOS was a light weapons infantryman, which could be indicative of combat.  However, his service personnel records indicate he participated in no combat campaigns and received no wounds due to combat.  Neither the Joint Services Records Research Center (JSRRC) (in August 2011) nor the National Personnel Records Center (NPRC) (in October 2011) verified the Veteran's account of his unit's alleged combat and firefight with North Korea forces on the DMZ in April 1965.  In fact, internet records submitted in July 2007 detailing a chronology of combat incidents on the Korean peninsula involving American forces after the Korea War did not document any attacks by a North Korean patrol as described by the Veteran from July 1964 to July 1965, the dates of the Veteran's service in Korea.  No American service member died in a firefight with North Korean forces as described by the Veteran during his time in Korea.  Thus, the combat provisions are not for application.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

In this regard, VA's General Counsel has defined the ordinary meaning of the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  Evidence that the veteran participated in attacking or defending an attack of the enemy would ordinarily show he had engaged in combat.  The phrase would not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b).  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  The Veteran's assertions that he engaged in combat with the enemy are not sufficient, by themselves, to establish incurrence of acoustic trauma through his lay testimony alone.  The combat presumption does not apply here. 

In any event, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a light weapons infantryman involved a "high" probability of noise exposure during service.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).

The remaining question is whether his current bilateral ear hearing loss developed as the result of noise exposure during his active service.  

Following service, there is no evidence of sensorineural hearing loss within one year of separation from service in 1966 or 1967.  The presumption of in-service incurrence for chronic diseases is thus not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has not asserted, and the evidence does not show continuous, ongoing hearing loss symptoms subsequent to his separation from service in February 1966.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1335-1337.  Notably, following service, the Veteran first reported hearing loss symptoms in the 1980s.  See December 1999 private otolaryngology report.  Moreover, at the October 2014 hearing, the Veteran testified that he first noticed hearing loss in 1994.  See hearing testimony at page 3.  This is significantly probative evidence weighing against any continuity of symptoms from the time of discharge.  


With regard to a nexus, there is probative medical evidence of record that clearly weighs against a finding that the Veteran's current bilateral hearing loss is related to his military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Specifically, a June 2015 VA audiology examiner reviewed the claims file, including the service treatment records, and opined that the Veteran's bilateral hearing loss was not caused by or the result of an event in service.  He indicated that the hearing loss was not due to noise exposure or acoustic trauma from military service.  The examiner noted that the Veteran's separation examination in January 1966 showed that his hearing was within normal limits.  He also observed that the Veteran worked most of his career in the construction field after service.  Thus, the VA examiner suggested the possibility of an intercurrent cause for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 3.303(b).  On this issue, the Board notes that, in a December 1999 private questionnaire, the Veteran reported post-service occupational and recreational noise exposure from chain saws, power tools, heavy equipment, farm equipment, and small engines.  (At the October 2014 hearing, the Veteran denied any post-service noise exposure (see page 5), but in light of the earlier private evidence from 1999, this particular lay assertion is not credible, as his statements have been inconsistent).  The VA examiner also reasoned that hearing loss from noise exposure occurs at the time of the exposure and is not progressive.  Overall, this VA examination and opinion were thorough, supported by an explanation, based on a review of the claims folder, and mostly supported by the evidence of record.  Notably, the Veteran has not submitted any contrary medical opinion of record with regard to bilateral hearing loss.    

With regard to lay evidence of a nexus of current bilateral hearing loss to the Veteran's active service, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of hearing loss during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, as noted above, the Veteran never discussed symptoms of hearing loss until many years after separation from service.  He has also not alleged continuous symptoms.  Moreover, without evidence showing that he has medical training or expertise, the Veteran cannot competently opine that his delayed-onset hearing loss is the result of noise exposure from his military service, as this is not capable of lay observation, such as ringing in the ears, varicose veins, or a broken leg.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  As to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the opinion the June 2015 VA examiner, who determined that the Veteran's current bilateral hearing loss is not related to his military service.  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss on a direct basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Peripheral Vascular Disease and Arthritis to Various Joints

The Veteran has contended that he sustained peripheral vascular disease and arthritis to the hands, feet, knees, elbows, and hips, to include as a residual of a cold weather injury during service.  He has alleged cold-weather exposure during the winter of 1964 in Korea during service.  In particular, he stated that he spent long periods exposed to the elements in temperatures 20 degrees or less Fahrenheit.  See December 2006 claim; January 2007 Veteran's statement; July 2011 VA Form 9; October 2014 hearing testimony at pages 13, 16.  

Chronic fungal infection of the feet, disturbances of nail growth, joint pain, arthritis, cold sensitization, peripheral neuropathy, numbness, and weakness may be signs and symptoms of residuals of a cold weather injury.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section E, Topic 2, Block c (May 8, 2015).  

The Court has held that frostbite and cold injury, and particularly symptoms thereof, are capable of lay observation.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996).

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for peripheral vascular disease or arthritis to the hands, feet, knees, elbows, and hips.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, the June 2015 VA examiner diagnosed him with current peripheral vascular disease of the legs, arthritis of the knees, arthritis and trochanteric bursitis of the hips, arthritis of the hands, arthritis of the feet, and left elbow olecranon bursitis.  VA treatment records dated from 2005 to 2014 have also documented treatment for many of these disorders.  Private treatment records beginning in 1999 have further noted plantar fasciitis of the feet, peripheral neuropathy of the feet, and left foot drop associated with the Veteran's lumbar spine disorder.  However, the Veteran has no diagnosis from either a private or VA doctor of a current cold-weather residual injury.  In any event, the Veteran clearly has current disorders.  Thus, the remaining question is whether these disorders manifested in service, within one year of service, or are otherwise related thereto.  

The Veteran's service treatment records document treatment for pain in the left knee from March 1964 to May 1964.  The Veteran was put on a temporary profile in April 1964 due to his left knee.  However, notably, an April 1964 x-ray of the left knee was normal, with no indication of arthritis at that time.  The Veteran was also treated for an ingrown toenail in November 1965.  Upon separation in January 1966, the Veteran denied any painful joints or arthritis in his report of medical history.  Furthermore, service treatment records are negative for any complaints, treatment, or diagnosis of peripheral vascular disease or disorders to the hands, feet, elbow, or hips.  

Nonetheless, the Board does find that the Veteran is competent and credible to provide a description of his cold-weather exposure during the winter of 1964 in Korea during service.  That is, the Board finds the history of a cold-weather exposure as provided by the Veteran to be credible as to places, types, and circumstances of his service in Korea, and there is no evidence to rebut his assertions.  38 C.F.R. § 3.303(a).  Thus, his exposure to cold weather during service is not in doubt.  That notwithstanding, the Veteran has never asserted or described an actual cold-weather joint symptom during service.  

Thus, there is no probative evidence the Veteran had a chronic arthritis of any joint at the time he separated from service in February 1966.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  Although arthritis is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), this disorder in the present case is not "shown" in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of arthritis of any joint, as opposed to any other diagnosis.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis is of record during service.  

In addition, application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of post-service continuity of symptoms.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Id. at 1339.  In the present case, as no arthritis was "noted" in service for purposes of continuity of symptomatology, the theory of continuity of symptomatology does not suffice to establish that the Veteran incurred a chronic disease (arthritis) for any joint in service.  Id. Although there was confirmed treatment for the left knee during service, an April 1964 x-ray of the left knee was normal, with no indication of arthritis at that time.  

Moreover, the Veteran has testified that he first experienced painful joints a short time after discharge from service in 1966.  See hearing testimony at pages 11-12.  He also told the June 2015 VA cold-weather residual examiner that he had joint and circulation problems (numbness of his feet, knee, and hips) in 1969 or 1970, which would have been a few years after service.  

There is also no objective indication of arthritis of any joint within one year of the Veteran' military service.  Arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had arthritis within the first year after his separation from service.  Thus, the Veteran is not entitled to service connection for arthritis of the joints on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.

With regard to a nexus, the Board finds that the evidence of record weighs against a finding that the Veteran's current peripheral vascular disease and arthritis are related to his military service, to include his cold-weather exposure.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  The Veteran underwent several VA examinations for multiple joints in June 2015.  The June 2015 VA examiner opined that his degenerative and vascular conditions were not incurred during or caused by his military service.  

The June 2015 VA examiner provided a detailed rationale for his medical opinion.  He stated that he reviewed the service treatment records and post-treatment records.  The examiner remarked that the Veteran provided a credible history of cold exposure in Korea, but the degenerative and vascular conditions noted in the accompanying, separate VA examinations are less likely than not related to cold injury and more likely than not related to both the Veteran's diet, which contains mainly processed food, artificial sweeteners, and rare vegetables.  His degenerative and vascular conditions were also related to his numerous chronic diseases not related to cold injury, namely, essential tremor, gout, hyperlipidemia, prostatic hypertrophy, ITP, hypertension, spinal stenosis, GERD, diabetes mellitus, and generalized atherosclerotic cardiovascular disease.  The tenderness in various joints noted on examination was more likely due to generalized inflammation throughout his body.  In addition, the service treatment records contained minimal helpful data.  The examiner commented that no conclusion can be drawn regarding the left knee pain from March 1964 to May 1964 during service.  It was significant to the VA examiner that the Veteran reported no joint problems and that there is no mention of cold injury on his separation examination in January 1966. 

Overall, the June 2015 VA examinations and opinions were thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's in-service and post-service medical records.  There is no contrary medical opinion of record.  

With regard to lay evidence of a nexus, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of peripheral vascular disease and joint pain during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, the Veteran does not have medical training or expertise to provide a nexus.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  No medical professional of record has submitted an opinion indicating that his peripheral vascular disease and arthritis to multiple joints are related to service.  

Furthermore, even assuming he is competent to provide a medical opinion, the Veteran's lay assertions in the present case are outweighed by the findings of the June 2015 VA examiner, who determined that the Veteran's current arthritis and peripheral vascular disease are not related to his military service.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  In this case, the examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the claims for service connection for peripheral vascular disease and arthritis to the hands, feet, knees, elbows, and hips.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  









ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for peripheral vascular disease, to include as a residual of a cold weather injury, is denied.   

Service connection for arthritis of the hands, feet, knees, elbows, and hips, to include as a residual of a cold weather injury, is denied. 




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


